Opinion issued July 3, 2003 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00527-CR
____________

ROBIN WHITE CLOPTON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 826395



MEMORANDUM  OPINION
 Appellant filed a motion to dismiss the appeal.  The motion is in writing,
signed by appellant.  We have not yet issued a decision.  Accordingly, the appeal is
dismissed.  Tex. R. App. P. 42.2(a).
	The clerk of this Court is directed to issue the mandate immediately.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).